DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-27 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the organic dielectric material" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 10-11, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togashi et al. US 2011/0096463.
As per claims 1, 3-4, 6, 10-11, and 26-27, Togashi et al. discloses in Figs. 1- 3b a multilayer electronic device (e.g. capacitor C1) and a method of forming the device comprising:
as per claims 1 and 26-27, a plurality of dielectric layers (e.g. dielectric layers 6) stacked in a Z-direction (e.g. vertical direction) that is perpendicular to an X-Y plane (e.g. X-Y plane disposed in a horizontal direction that is perpendicular to the vertical direction); a first conductive layer (e.g. internal electrode 10) overlying one of the plurality of dielectric layers (e.g. dielectric layer 6 that is disposed directly below internal electrode 10); a second conductive layer (e.g. internal electrode 20) overlying another of the plurality of dielectric layers (e.g. dielectric layer 6 that is disposed directly below internal electrode 20) and spaced apart from the first conductive layer in the Z-direction (The internal electrodes 10 and 20 are space apart via the dielectric layer 6 there-between in the vertical direction.), wherein the second conductive layer overlaps the first conductive layer in the X-Y plane at an overlapping area to formed a capacitor (Paragraph 39 and Fig. 3a-3b; The electrodes 10 and 20 overlap one another to form the capacitor C1. An overlapping area between the electrodes exists when disposing the electrode 10 in Fig. 3a above electrode 20 in Fig. 3b and viewing the circuit from an aerial direction.), and wherein the first conductive layer has a pair of parallel edges (Annotated Fig. 3a below, horizontal edges annotated as A and B) at a boundary of the overlapping area (e.g. outer edge 12a), and wherein the first conductive layer has an offset edge (e.g. edge portion 12c) within the overlapping area that is parallel with the pair of parallel edges (The edge portion 12c is disposed within the overlapping area and is in parallel with the edges annotated as A and B in the horizontal direction.), and wherein the offset edge is offset from at least one of the pair of parallel edges by an offset distance that is less than about 500 microns (Annotated Fig. 3a below; As stated in the last four lines of paragraph 26, the multilayer capacitor C1 has a length of 600 microns and a width of 300 microns. The length corresponds to the horizontal direction and the width corresponds to the vertical direction within Figs. 3a-3b as the longer side is disposed in the horizontal direction. Because the total width of the capacitor is 300 microns in the vertical direction, the edge portion 12c is ;
as per claim 3, wherein the first conductive layer has a first width (Annotated Fig. 3a below, distance between edges annotated as A and B) between the pair of parallel edges and a second width (Annotated Fig. 3a below, width in vertical direction of the edge annotated as C) at the offset edge in a direction perpendicular to the offset edge, and wherein the second width is less than the first width (Annotated Fig. 3a below; The width of the edge annotated as C in the vertical direction is less than the distance between the edges annotated as A and B.);
as per claim 4, wherein a width discontinuity edge (Annotated Fig. 3a below, left edge of lead portion 14 which “discontinues” the edge annotated as B) extends between the offset edge and the at least one of the pair of parallel edges (Annotated Fig. 3a below; The left edge of the lead portion 14 extends between the edge 12c and the edge annotated as B.);
as per claim 6, wherein the first conductive layer includes a protrusion (e.g. electrode portion 12) that extends outside of the pair of parallel edges and inside the overlapping area (Electrode portion 12 is within the overlapping area and extends beyond the edges annotated as A and B in the vertical direction.);
as per claim 10, wherein the offset edge has a length in a direction parallel with the pair of parallel edges that is less than about 500 microns (A length in the horizontal direction of edge 12c is significantly less than the length of the capacitor which is 600 microns, thus is necessarily less than 500 microns.); and
as per claim 11, wherein the capacitor has an overlapping area that is less than about 0.5 mm^2 (An area in the X-Y plane of the capacitor is equal to 0.6 mm times 0.3 mm = 0.18 mm^2. Therefore, the overlapping area is inherently less than 0.5 mm^2 since the overall area in the X-Y plane is less than 0.5 mm^2.).

    PNG
    media_image1.png
    400
    575
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 13, 15, 21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Togashi et al. US 2011/0096463 in view of White et al. US 2007/0085108, as cited by the Applicant.
As per claims 13, 15, 21, 24, and 25, Togashi et al. discloses the multilayer electronic device of claim 1, but does not disclose as per claim 13, wherein the first and second conductive layers are spaced apart in the Z-direction by less than about 100 microns; as per claims 15 and 21, a dielectric material that is disposed between the first conductive layer and the second conductive layer having a dielectric constant that is less than about 100 (e.g. 5-8) as determined in accordance with IPC TM-650 2.5.5.3 at an operating temperature of 25 degrees Celsius and frequency of 1 MHz; and as per claims 24-25, an organic dielectric material comprising liquid crystalline polymer or polyphenyl ether. 
However White et al. exemplarily discloses therein a multilayer filter, where dielectric materials used are liquid crystalline polymer or polyphenyl ether, a dielectric constant being between 2-100, and a thickness of layers therein being between 10-100 microns (Paragraph 153 of White et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have alternatively substituted a material of each of the dielectric layers of Togashi et al. with a specific liquid crystalline polymer or polyphenyl ether as exemplarily taught by White et al. as being an obvious art substitution of equivalence of utilizing a high-performance material (Paragraph 153 of White et al.). It would have been further obvious to one of ordinary skill in the art to have designed each of the dielectric layers of Togashi et al. of the combination circuit to have had a dielectric constant between 2-100 (e.g. 5-8) and to have had a thickness between 10-100 microns (e.g. 10 microns) as being obvious design considerations based on the exemplary teachings of White et al.
As an obvious consequence of the modifications, the combination would have necessarily included: as per claim 13, wherein the first and second conductive layers are spaced apart in the Z-direction by less than about 100 microns (In the resultant circuit, each of the dielectric layers has a thickness equal to 10 microns, thus the electrodes 10 and 20 of Togashi et al. are necessarily spaced apart by less than 100 microns in the Z-direction.); as per claims 15 and 21, a dielectric material that is disposed between the first conductive layer and the second conductive layer having a dielectric constant that is less than about 100 (e.g. 5-8) as determined in accordance with IPC TM-650 2.5.5.3 at an operating temperature of 25 degrees Celsius and frequency of 1 MHz (e.g. dielectric constant of 2-100); and as per claims 24-25, an organic dielectric material comprising liquid crystalline polymer or polyphenyl ether.
11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Togashi et al. US 2011/0096463, Oshima US 2009/0027141, and Tanaka et al. US 2016/0307702 as cited by the Applicant, all taken in combination.
As per claim 14, Togashi et al. discloses the multilayer device of claim 1, but does not disclose a self-aligning capacitor.
Oshima discloses in Fig. 12 a band pass filter comprising a capacitor 114. Tanaka et al. exemplarily discloses in Fig. 1 a multilayer filter, where, in order to prevent variations (errors) of the capacitor due to a shift in position possibly introduced by misalignment, the width of a capacitor electrode is smaller than a width of an inductor electrode therein (Paragraph 51 of Tanaka et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced the generic capacitor of Oshima with the specific capacitor Togashi et al. as being an obvious art substitution of equivalence. It would have been further obvious to one of ordinary skill in the art to have designed a width of the capacitor electrodes of Togashi et al. of the combination circuit to have been smaller than a width of inductor electrodes therein of the combination filter as exemplarily taught by Tanaka et al. with the motivation of providing the benefit of preventing variations due to a misalignment (Paragraph 51 of Tanaka et al.). As an obvious consequence of the modification, the combination would have necessarily included a self-aligning capacitor (The capacitor of Togashi et al. is necessarily a “self-aligning” capacitor.).
12.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Togashi et al. US 2011/0096463 and Oshima US 2009/0027141, both taken in combination.
As per claims 17-19, Togashi et al. discloses the multilayer electronic device of claim 1, but does not disclose wherein the multilayer device is configured as a filter having an upper bound of a bandpass frequency greater than 6 GHz.
However, Oshima discloses in Figs. 12-13 a band pass filter comprising a capacitor 114, where the filter having a pass band of 3-10 GHz and an upper bound which is around 13 GHz (Paragraph 81 of Oshima). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced the generic capacitor of Oshima with the specific capacitor Togashi et al. as being an obvious art substitution of equivalence. As an obvious consequence of the modification, the combination would have necessarily included wherein the multilayer device is configured as a filter having an upper bound of a bandpass frequency greater than 6 GHz.
13.	Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Togashi et al. US 2011/0096463 in view of Ishizuku US 2015/0188511.
As per claims 22-23, Togashi et al. discloses the multilayer electronic device of claim 1, but does not disclose a dielectric material comprising an epoxy and having a dielectric constant that is greater than 100 as determined in accordance with IPC TM-650 2.5.5.3 at an operating temperature of 25 degrees Celsius and a frequency of 1 MHz.
Ishizuku exemplarily discloses in Fig. 2 a multilayer circuit comprising a substrate that is formed of glass epoxy (Paragraph 47 of Ishizuku). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced a generic material of each of the dielectric layers 6 of Togashi et al. with a specific glass epoxy as being obvious art substitutions of equivalents.
As an obvious consequence of the modification, the combination would haven necessarily included: a dielectric material comprising an epoxy and having a dielectric constant that is greater than 100 as determined in accordance with IPC TM-650 2.5.5.3 at an operating temperature of 25 degrees Celsius and a frequency of 1 MHz (It is inherent that glass epoxy has a dielectric constant greater than 100 at 25 degrees Celsius and a frequency of 1 MHz, by virtue of comprising glass, as well-known in the art).
Allowable Subject Matter
14.	Claims 2, 5, 7-9, 12, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843